DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 7/12/2022 have been fully considered but they are not persuasive.  The rejection of claims 1 and 10 based on McCann in view of Ichijoh has been overcome; this Office Action includes an updated rejection of the claims because McCann in view of LaRoche to address the newly amended limitations.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCann (U.S. Pub #2016/0049351), in view of LaRoche et al (U.S. Pub #2018/0240754).
With respect to claim 1, McCann teaches a heat dissipation structure for a semiconductor device, the structure comprising:  
5a heat sink (Fig. 6, CVD diamond substrate; Fig. 11, lower Copper Tungsten and/or Copper Heat Sink) provided under a rear surface side of a substrate included in a semiconductor device (Fig. 6, AlGaN/GaN Epi HEMT and Paragraph 32; Fig. 11, Transistor or MMIC); and 
a gate electrode, a source electrode, and a drain electrode (Fig. 6, Source, Gate, and Drain electrodes) provided on the front surface side of the semiconductor device and at an inner area;anan
a front heat spreader (Fig. 6, LTCC and Paragraph 41, 43, and 60; Fig. 11, upper Copper Tungsten and/or Copper Heat Sink) coupled to the wirings (Fig. 6, Source/Gate/Drain). 
McCann does not teach 
an insulating film provided over an outer peripheral portion of a front surface side of the semiconductor device, wherein the electrodes are at a more inward area than the insulating film,
a metal portion provided at least partially over the insulating film,
a first metal wiring provided over the source electrode, a second metal wiring provided over the drain electrode;
an upper surface of the gate electrode and an upper surface of the second metal wiring are located at different heights from each other. 
LaRoche teaches an HEMT device, comprising 
an insulating film (Fig. 1A, 38/44/48; Fig. 2C/2H; Paragraph 66, 73, and 80) provided over an outer peripheral portion of a front surface side of the semiconductor device, 
wherein a source (Fig. 1A, electrode 42_2 at location of 22_1 ; Fig. 2D, 42_2, Paragraph 67), a drain electrode (Fig. 1A, electrode 42_3 at location of 18_1 ; Fig. 2D, 42_3, Paragraph 67), and gate electrode (Fig. 1A, T-shaped gate electrode 14_1; see Fig. 2G, 14_1 and Paragraph 75) are at a more inward area than the insulating film,
a first metal wiring (Fig. 1A, wiring 54_2 at location of 22_1; see Fig. 2K, 54_2) provided over the source electrode, a second metal wiring (Fig. 1A, wiring 54_4 at location of 18_1; see Fig. 2K, 54_4) provided over the drain electrode
a metal portion (Fig. 1A, 26_1, 26_2) provided at least partially over the insulating film,
a metal wiring (Fig. 1A, 22_1) provided over the electrode and not being coupled directly to the metal portion;
an upper surface of the gate electrode (Fig. 2G, 14_1) and an upper surface of the second metal wiring (Fig. 2G, 54_4) are located at different heights from each other (Figs. 1A, 2G, and 2K, wiring 54_4 is higher than electrode 14_1).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an insulating film, a metal portion, source/drain/gate electrodes and corresponding source/drain/gate metal wirings as part of the semiconductor device of McCann as taught by LaRoche in order to form front side and back side contacts while avoiding contamination (Paragraph 7, 9, 69, 72, and 94).
With respect to claim 2, McCann and LaRoche teaches that the metal portion is provided over a first part (Fig. 1A, 26_1 of LaRoche) and a second part (Fig. 1A, 26_2) opposite the first part of the outer peripheral portion of the front surface side of the 15semiconductor device.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an insulating film, metal portion and metal wiring as part of the semiconductor device of McCann as taught by LaRoche in order to form front side and back side contacts while avoiding contamination (Paragraph 7, 9, 69, 72, and 94).
With respect to claim 3, McCann teaches that thermal conductivity of the front heat spreader is 200 W/mK or greater (Paragraph 33).  
With respect to claim 4, McCann teaches that20With  the front heat spreader is formed of a material selected from the group consisting of CuMo, CuW, Al, GaN, Cu, Au, Ag, AIN, SiC, graphite, and diamond (Fig. 11 and Paragraph 33).  

With respect to claim 6, McCann and LaRoche teach that the electrode is a source electrode (Fig. 6, Source of McCann; (Fig. 1A, electrode 42_2 at location of 22_1 of LaRoche), and wherein the metal wiring (Fig. 1A, 22_1 of LaRoche) is source wiring provided over the source electrode.
With respect to claim 6, McCann does not teach that a cavity is provided between a lower surface of the front heat spreader and a second metal wiring. 
LaRoche teaches that a cavity is formed between an upper surface of the wiring structure (Fig. 1A, upper surface being provided for interconnect 24) and the second drain metal wiring (Fig. 1A, 18_1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a cavity between the front heat spreader of McCann (which is attached to the upper surface of a wiring structure of the semiconductor device) as taught LaRoche in order to allow a common connection 24 of source electrodes to occupy an upper surface of the wiring structure (Paragraph 64). 
With respect to claim 7, LaRoche teaches the metal wiring and the metal portion are formed of an identical type of metal (Fig. 2K, 54_2 and 54_1; Paragraph 83).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a metal wiring and metal portion of an identical type of metal as taught by LaRoche in order to form front side and back side contacts while avoiding contamination (Paragraph 7, 9, 69, 72, and 94).
With respect to claim 8, McCann teaches5With W a diamond heat spreader (Fig. 11, CVD Diamond) provided between the substrate (Fig. 11, Transistor or MMIC comprising the substrate) and the heat sink (Fig. 11, lower Copper Tungsten and/or Copper Heat Sink).  
With respect to claim 9, McCann teaches an10With  amplifier comprising: the semiconductor device that includes the heat dissipation structure for a semiconductor device according to claim 1 (Paragraph 3 and 31).  
With respect to claim 10, McCann teaches a heat dissipation structure for a semiconductor device, the structure comprising:  
providing 5a heat sink (Fig. 6, CVD diamond substrate; Fig. 11, lower Copper Tungsten and/or Copper Heat Sink) provided under a rear surface side of a substrate included in a semiconductor device (Fig. 6, AlGaN/GaN Epi HEMT and Paragraph 32; Fig. 11, Transistor or MMIC); and 
providing a gate electrode, a source electrode, and a drain electrode (Fig. 6, Source, Gate, and Drain electrodes) provided on the front surface side of the semiconductor device and at an inner area;anan
providing a front heat spreader (Fig. 6, LTCC and Paragraph 41, 43, and 60; Fig. 11, upper Copper Tungsten and/or Copper Heat Sink) coupled to the wirings (Fig. 6, Source/Gate/Drain). 
McCann does not teach 
providing an insulating film provided over an outer peripheral portion of a front surface side of the semiconductor device, wherein the electrodes are at a more inward area than the insulating film,
providing a metal portion provided at least partially over the insulating film,
providing a first metal wiring provided over the source electrode, a second metal wiring provided over the drain electrode;
an upper surface of the gate electrode and an upper surface of the second metal wiring are located at different heights from each other. 
LaRoche teaches an HEMT device, comprising 
an insulating film (Fig. 1A, 38/44/48; Fig. 2C/2H; Paragraph 66, 73, and 80) provided over an outer peripheral portion of a front surface side of the semiconductor device, 
wherein a source (Fig. 1A, electrode 42_2 at location of 22_1 ; Fig. 2D, 42_2, Paragraph 67), a drain electrode (Fig. 1A, electrode 42_3 at location of 18_1 ; Fig. 2D, 42_3, Paragraph 67), and gate electrode (Fig. 1A, T-shaped gate electrode 14_1; see Fig. 2G, 14_1 and Paragraph 75) are at a more inward area than the insulating film,
a first metal wiring (Fig. 1A, wiring 54_2 at location of 22_1; see Fig. 2K, 54_2) provided over the source electrode, a second metal wiring (Fig. 1A, wiring 54_4 at location of 18_1; see Fig. 2K, 54_4) provided over the drain electrode
a metal portion (Fig. 1A, 26_1, 26_2) provided at least partially over the insulating film,
a metal wiring (Fig. 1A, 22_1) provided over the electrode and not being coupled directly to the metal portion;
an upper surface of the gate electrode (Fig. 2G, 14_1) and an upper surface of the second metal wiring (Fig. 2G, 54_4) are located at different heights from each other (Figs. 1A, 2G, and 2K, wiring 54_4 is higher than electrode 14_1).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an insulating film, a metal portion, source/drain/gate electrodes and corresponding source/drain/gate metal wirings as part of the semiconductor device of McCann as taught by LaRoche in order to form front side and back side contacts while avoiding contamination (Paragraph 7, 9, 69, 72, and 94).
With respect to claim 12, McCann and LaRoche teach forming the first metal wiring and the metal portion (Fig. 5 of McCann; Fig. 1A, LaRoche) before the providing of the front heat spreader is performed (Fig. 6); and  29Fujitsu Ref. No.: 18-02347 
aligning the first metal wiring and the metal portion in a height direction before the providing of the front heat spreader is performed (Fig. 2K of LaRoche, 54_2 and 54_1).  
With respect to claim 13, McCann teaches 5forming the metal wiring and the metal portion before the providing of the front heat spreader is performed (Fig. 5);
but does not teach aligning the metal wiring and the metal portion in a height direction by grinding or polishing the metal wiring or the metal portion before the providing of the front heat spreader is performed.  
LaRoche teaches aligning the metal wiring (Fig. 2K, 54) of a HEMT in a height direction by grinding or polishing the metal wiring (Paragraph 81-83).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to align the metal wiring and the metal portion of McCann in a height direction by grinding or polishing the metal wiring or the metal portion before the providing of the front heat spreader is performed as taught by LaRoche in order to simultaneously form and planarize the source, drain, and gate wiring layers (Paragraph 81-83). 
With respect to claim 14, LaRoche teaches that the first metal wiring and the metal portion are simultaneously formed in the forming of the first metal wiring and the metal portion (Fig. 2K, 54_2 and 54_1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCann and LaRoche, in view of Ichijoh et al (U.S. Pub #2018/0331190).
With respect to claim 5, McCann and LaRoche do not teach that a width of the metal portion is 10 μm or greater.
Ichijoh teaches that 25a width of a metal portion can be formed to 10 μm or greater (Fig. 1, the maximum width of 18 and/or 19 is greater than 10 μm including 18bf and 19bf; Paragraph 31 and 38, note that the width of 19 will include the side portion 19b and the plate portion 19bf which can be longer than 5 μm, and the width of 18 will include the plate portion 18bf which is substantially longer than the gate width 8.5 μm).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a width of the metal portion of McCann and LaRoche (Fig. 1A, 26_1, 26_2 of LaRoche) to be greater than 10 μm as taught by Ichijoh in order to achieve the predictable result of allowing a heat path through the metal portion to be formed (Paragraph 114-115, Path 2). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCann and LaRoche, in view of Chao (U.S. Pub #2008/0265399)
With respect to claim 11, McCann does not teach that the front heat spreader is coupled to the metal wiring and the metal portion 25by room-temperature joining in the providing of the front heat spreader.
Chao teaches that component connections comprising tin and/or gold materials can be coupled by room-temperature joining (Paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to couple the front heat spreader and metal wiring of McCann/LaRoche by room-temperature joining as taught by Chao in order to achieve the predictable result of making an electrical connection between the heat spreader and the metal wiring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826